DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 17 are objected to because of the following informalities:  Each of claims 5 and 17 recite a “zig-zig” shape for the stent struts.  It appears this should read “zig-zag” and has been interpreted as such.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "sufficient rigidity" in claim 1, line 9 is a relative term which renders the claim indefinite.  The term "sufficient rigidity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-10 are also rejected because they depend from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 11, 12, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia et al. (9,393,021).  
Regarding claim 1, Garcia et al. disclose an apparatus (see at least figure 14; column 3, lines 20-50; and column 16, line 59 through column 17, line 2) capable of use in relieving an extrinsic localized compression of a patient’s iliac vein, the apparatus comprising: a stent (300; see figure 14) forming an elongated tube having a first end region, a second end region and a mid-region disposed therebetween (see the annotated figure below), the elongated tube having a radial strength that varies as a function of circumferential angle (due to the presence of the greater lattice density at portion 310 relative to the density at portion 320) only around the mid-region, the stent capable of placement in the patient’s iliac vein and to transition between a contracted delivery state and an expanded deployed state; and a delivery catheter (see at least column 3, lines 41-50) capable of delivering the stent within the patient’s iliac vein, the delivery catheter having sufficient rigidity to transmit a torque, applied at a proximal end of the catheter, to a distal end of the catheter to orient a selected portion (310) of the mid-region of the stent to align with the extrinsic localized compression of the patient’s iliac vein.

    PNG
    media_image1.png
    439
    605
    media_image1.png
    Greyscale

Regarding claim 2, the elongated tube (of stent 300) comprises a plurality of struts (each wire that makes up the stent is considered a strut).
Regarding claim 3, a geometric feature (density) of the plurality of struts varies around a circumference of the elongated tube (see figure 14) to produce the radial strength that varies as a function of circumferential angle around the mid-region (see column 16, line 59 through column 17, line 2).
Regarding claim 4, a geometric feature is selected from among: a length of the plurality of struts, a thickness of the plurality of struts, or a shape of the plurality of struts (the varied density is considered to meet the “shape” of the struts limitation).
Regarding claim 6, the stent is either self-expanding or balloon expandable (see column 3, lines 20-50).
Regarding claim 7, the delivery catheter comprises an elongated shaft (the catheter referenced in at least column 3, lines 41-50) having a proximal end and a distal region, the distal region configured to accept the stent in its contracted delivery state.
Regarding claim 8, the delivery catheter further comprises a sheath (see column 3, lines 41-50) configured to be slidably disposed on the elongated shaft.
Regarding claim 11, Garcia et al. disclose a stent (300; see at least figure 14 and column 16, line 59 through column 17, line 2) capable of placement in the patient's iliac vein, the stent comprising: a plurality of longitudinal segments aligned along a common longitudinal axis to define a tube having a circumference (see figure 14), a first end region (see the annotated figure above), a second end region (see the annotated figure above), and a mid-region (see the annotated figure above), wherein the first end region is formed of a first plurality of interconnected struts having uniform mechanical properties around the circumference (because the density remains constant), and wherein the second end region is formed of a second plurality of interconnected struts having uniform mechanical properties around the circumference (because the density remains constant), and wherein the mid-region is formed of a third plurality of interconnected struts (at 320) that spans a first arc of the circumference and a fourth plurality of interconnected struts (at 310) that spans a second arc of the circumference, the third plurality of interconnected struts having different mechanical properties (different densities) than the fourth plurality of interconnected struts.
Regarding claim 12, the uniform mechanical properties (densities) of the first plurality of interconnected struts (the first end region) are identical to the uniform mechanical properties of the second plurality of interconnected struts (the second end region; see figure 14).
Regarding claim 14, the uniform mechanical properties (densities) of the first plurality of interconnected struts (the first end region) are identical to mechanical properties of the third plurality of interconnected struts (at 320; see figure 14).
Regarding claim 15, a geometric feature (density) of the third plurality of struts (at 320) is different than a same geometric feature of the fourth plurality of struts (at 310).
Regarding claim 16, the geometric feature is selected from among: a length of the plurality of struts, a thickness of the plurality of struts or a shape of the plurality of struts (the varied density is considered to meet the “shape” of the struts limitation).
Regarding claim 18, the stent is either self-expanding or balloon expandable (see column 3, lines 20-50).
Regarding claim 19, the first end region or the second end region is capable of engaging a delivery catheter that retains the stent in a contracted delivery state (see at least column 3, lines 41-50).
Regarding claim 20, a material property (density) of the third plurality of struts (at 320) is different than a same material property of the fourth plurality of struts (at 310).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (9,393,021) in view of Zarbatany et al. (6,610,087).  
Regarding claim 5, Garcia et al. disclose the apparatus substantially as disclosed above with respect to claims 1 and 2, but fail to disclose the struts are a zig-zag or serpentine shape.  Attention is drawn to Zarbatany et al., who teach (see at least column 6, lines 26-34) zig-zag stents are a known alternative to woven or braided stents (as in Garcia et al.) for performing the same stenting functions.  Therefore, since zig-zag stents are shown, per the teachings of Zarbatany et al., to be a known alternative to woven or braided stents as in Garcia et al., Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the struts of Garcia et al. a zig-zag shape.
Regarding claim 17, Garcia et al. disclose the stent substantially as disclosed above with respect to claim 11, but fail to disclose the struts are a zig-zag or serpentine shape.  Attention is drawn to Zarbatany et al., who teach (see at least column 6, lines 26-34) zig-zag stents are a known alternative to woven or braided stents (as in Garcia et al.) for performing the same stenting functions.  Therefore, since zig-zag stents are shown, per the teachings of Zarbatany et al., to be a known alternative to woven or braided stents as in Garcia et al., Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the struts of Garcia et al. a zig-zag shape.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (9,393,021) in view of Bates (8,702,744).  
Regarding claim 9, Garcia et al. disclose the apparatus substantially as disclosed above with respect to claims 1 and 7, but fail to disclose radio-opaque markers on the elongated shaft.  Attention is drawn to Bates, who teaches it is known to include markers on a delivery catheter (see at least figures 9A-11C, column 6 lines 61-65, column 9 lines 57-60, and column 10 lines 3-6) to help facilitate proper axial and rotational alignment of the stent relative to the treatment site.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included markers on the elongated shaft of the delivery catheter of Garcia et al. according to the teachings of Bates to obtain the same advantage of facilitating proper axial and rotational alignment of the stent relative to the treatment site.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (9,393,021) in view of Bell et al. (9,750,603).  
Regarding claim 10, Garcia et al. disclose the apparatus substantially as disclosed above with respect to claims 1, 7, and 8, but fail to disclose radio-opaque markers on the sheath.  Attention is drawn to Bell et al., who teach it is known to include markers on a sheath (see at least figure 6 and column 10, lines 7-30) to help facilitate proper axial and rotational alignment of the stent relative to the treatment site.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included markers on the sheath of the delivery catheter of Garcia et al. according to the teachings of Bell et al. to obtain the same advantage of facilitating proper axial and rotational alignment of the stent relative to the treatment site.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (9,393,021) in view of St. Germain (2002/0099406).  
Regarding claim 13, Garcia et al. disclose the stent substantially as disclosed above with respect to claim 11, but fail to disclose the uniform properties of the first plurality of interconnected struts (the first end region) is different than the properties of the second plurality of interconnected struts (the second end region).  Attention is drawn to St. Germain, who teaches it is known that having stent ends (68 and 70) with different properties (as illustrated by the chart in figure 6) is an alternative to having stent ends (64 and 65) with the same properties (as illustrated by the chart in figure 5; this configuration being analogous to that shown in Garcia et al.).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the ends of the stent of Garcia et al. with different properties per the teachings of St. Germain.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a general showing of the state of the art of stents having varied geometries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ryan J. Severson/Primary Examiner, Art Unit 3771